Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 15, 1977, convicting him of rape in the first degree, sodomy in the first degree, assault in the third degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed upon the rape and sodomy convictions from indeterminate terms of imprisonment of up to 25 years, to indeterminate terms of imprisonment of lip to 15 years, As so modified, judgment affirmed. The sentences imposed upon the rape and sodomy convictions were excessive to the extent indicated herein. The other contentions of defendant have been considered and found to be without merit. Latham, J. P., Damiani, Hargett and Hawkins, JJ., concur.